DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. Applicant’s arguments that the claims in the application are in condition for allowance are not found persuasive due to the pending 112b and 103 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 9 recites “the method of claim 1, further including a plurality of capillary tubes.” A method claim is defined by method steps, and this limitation is not a method step. For examination purposes, this limitation will be interpreted as limiting the array of microneedles of claim 1.
Claim 17 recites the limitation “400 11-m” in line 2. This is not a valid numerical measurement. Previous versions of claim 7 and the specification suggest that this should be interpreted as “400 μm” or 400 micrometers. For examination purposes, it will be interpreted as 400 μm.
Claim 8 is rejected by virtue of its dependence on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 6, 7, 9-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5582184, hereinafter Erickson, in view of US 6925317, hereinafter Samuels.
Regarding claim 1, Erickson discloses a method for extracting interstitial fluid from an animal, comprising the steps of: providing a hollow microneedle (lower portion of needle 214, Col. 11, line 57), each hollow microneedle having a distal end and a beveled tip (see Figs. 14-15 for beveled skin penetration tip and distal end) for penetration of a skin (abstract); and an outer holder (Fig. 15, base 202, Col. 11 lines 56-58) having an open end with a rim (Fig. 15, lower surface 206, Col. 11 lines 56-58) separated from the inner hollow microneedle by an annular open space (Figs. 13-15, chamber 218, Col. 11 lines 60-61) and wherein the beveled tip of the hollow microneedle protrudes beyond the rim of the outer holder (see Figs. 14-15 for beveled tip of needle 214 protruding past lower surface 206); pressing said microneedle against the skin of the animal to form a cupped structure with said open end (Fig. 2, Col. 11 lines 65-67, Col. 13 lines 31-36) to create a void between the hollow microneedle and the rim of the holder that defines an annular region such that the skin immediately surrounding the needle is not compressed (Fig. 2, Col. 11 lines 65-67, Col. 13 lines 31-36); said pressing also causes said outer rim to contain fluid in said annular region surrounding the needle and pushes fluid towards the microneedle from the pressure induced by the rim pressing against the skin (Fig. 2, Col. 11 lines 65-67, Col. 13 lines 31-36); and wherein by pressing said rim against the skin enables extraction of interstitial fluid from beneath the skin through the penetrating beveled tip of the hollow microneedle (Fig. 2, Col. 11 lines 65-67, Col. 13 lines 31-36).
Erickson does not teach an array comprising a plurality of the hollow microneedles.
However, Samuels teaches an interstitial fluid extraction microneedle device with an array comprising a plurality of the hollow microneedles (Fig. 1D, Col. 5 lines 55-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Erickson such that the microneedle device has 
Regarding claim 3, Erickson as modified by Samuels teaches the method of claim 1, but does not teach the outer holder having a square or triangular cross section.
However, Samuels teaches an interstitial fluid extraction microneedle device with an outer holder (tissue interface member) having a triangular cross section (Samuels, Col. 9 lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Erickson and Samuels such that the outer holder has a triangular cross section, as taught by Samuels, as a simple substitution of one known element (outer holder with triangular cross section) for another (outer holder with circular cross section) to obtain the predictable result of having an outer holder with a shaped cross section.
Regarding claim 6, Erickson as modified by Samuels teaches the method of claim 1, wherein the beveled tip (Erickson, see Figs. 14-15) of the hollow microneedle (Erickson, needle 214) protrudes beyond the rim (Erickson, lower surface 206) of the outer holder (Erickson, base 202) by between 0.5 mm and 2 mm (Erickson, Col. 7 lines 6-19 teach optimal sizing of needle 42 for dermal penetration and minimization of blood sampling in a separate embodiment, and Col. 13 lines 3-6 teach needle 214 being optimally sized for dermis penetration and minimization of blood vessel penetration, and references previously discussed sizing).
Regarding claim 7, Erickson as modified by Samuels teaches the method of claim 1, wherein the outer diameter of the hollow microneedle is less than 400 micrometers (Erickson, Col. 12 lines 60-64).
Regarding claim 9, Erickson as modified by Samuels teaches the method of claim 1, further including a plurality of capillary tubes, each of said microneedles connected to a capillary tube (Erickson, 
Regarding claim 10, Erickson as modified by Samuels teaches the method of claim 9, wherein said array is able to extract 20 microliters and 60 microliters of interstitial fluid with no blistering of the skin (Examiner’s note: this is a functional limitation of the apparatus used in the method. The apparatus is capable of performing the claimed function).
Regarding claim 11, Erickson teaches a microneedle device for extracting interstitial fluid from an animal, comprising: a hollow microneedle (lower portion of needle 214, Col. 11, line 57), each hollow microneedle having a distal end and a beveled tip (see Figs. 14-15 for beveled skin penetration tip and distal end of needle 214) for penetration of a skin (abstract); and an outer holder (Fig. 15, base 202, Col. 11 lines 56-58) having an open end with a rim (Fig. 15, lower surface 206, Col. 11 lines 56-58) separated from the inner hollow microneedle by an annular open space (Figs. 13-15, chamber 218, Col. 11 lines 60-61) and wherein the beveled tip of the hollow microneedle protrudes beyond the rim of the outer holder (see Figs. 14-15 for beveled tip of needle 214 protruding past lower surface 206); a capillary tube, said microneedle connected to a capillary tube (upper portion of needle 214 functions as a capillary tube by drawing up fluid, Col. 11 line 67 to Col. 12 line 1, Col. 14 lines 26-32); and wherein the rim can press against the skin thereby enabling extraction of interstitial fluid from beneath the skin through the penetrating beveled tip of the hollow microneedle (Col. 11 lines 65-67, Col. 12 lines 1-3).
Erickson does not teach an array comprising a plurality of the hollow microneedles, and a plurality of the capillary tubes, each of said microneedles connected to a capillary tube.
However, Samuels teaches an interstitial fluid extraction microneedle device with an array comprising a plurality of the hollow microneedles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the microneedle device of Erickson to have an array 
Regarding claim 12, Erickson as modified by Samuels teaches the microneedle device of claim 11, wherein the outer holder (Erickson, Fig. 15, base 202) comprises a hollow cylinder with a circular rim (Figs. 13-15 chamber 218, lower surface 206).
Regarding claim 13, Erickson as modified by Samuels teaches the microneedle device of claim 11, but does not teach the outer holder having a square or triangular cross section.
However, Samuels teaches an interstitial fluid extraction microneedle device with an outer holder (tissue interface member) having a triangular cross section (Samuels, Col. 9 lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Erickson and Samuels such that the outer holder has a triangular cross section, as taught by Samuels, as a simple substitution of one known element (outer holder with triangular cross section) for another (outer holder with circular cross section) to obtain the predictable result of having an outer holder with a shaped cross section.
Regarding claim 16, Erickson as modified by Samuels teaches the microneedle device of claim 11, wherein the beveled tip (Erickson, see Figs. 14-15) of the hollow microneedle (Erickson, needle 14) protrudes beyond the rim (Erickson, lower surface 206) of the outer holder (Erickson, base 202) by between 0.5 mm and 2 mm (Erickson, Col. 7, lines 6-19 teach optimal sizing of needle 42 for dermal penetration and minimization of blood sampling in a separate embodiment, and Col. 13 lines 3-6 teach needle 214 being optimally sized for dermis penetration and minimization of blood vessel penetration, and references previously discussed sizing).
.

Claims 2, 4, 5, 8, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Samuels as applied to claims 1 and 11 above, and further in view of US 8360993, hereinafter Escutia.
Regarding claim 2, Erickson as modified by Samuels teaches the method of claim 1, wherein the outer holder (Erickson, Fig. 15, base 202) comprises a hollow cylinder with a circular rim (Figs. 13-15 chamber 218, lower surface 206).
Erickson as modified by Samuels does not teach said cylinder having an inner diameter of about 2.8 mm.
However, Escutia teaches a microneedle device comprising an outer holder (footprint 20) wherein the inner diameter of a cylinder is about 2.8 mm (Col. 6 lines 21-23, 3 mm is about 2.8 mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Erickson and Samuels such that the cylinder has an inner diameter of about 2.8 mm, as taught by Escutia, in order to optimize applied pressure to assist in the sample acquisition process by enhancing perfusion of bodily fluid at a sampling site (Col. 5 lines 16-18 and 34-37).
Regarding claim 8, Erickson as modified by Samuels and Escutia teaches the method of claim 1, wherein the inner diameter of the circular rim is between 1 and 5 mm (Escutia, Col. 6 lines 21-23).
Regarding claim 4, Erickson as modified by Samuels does not teach the hollow microneedle comprising a metal, ceramic, glass, silicon, or polymer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Erickson and Samuels such that the hollow microneedle comprises a metal, ceramic, glass, silicon, or polymer, as taught by Escutia, as a simple substitution of one known element (a hollow microneedle made of metal or glass) for another (a hollow microneedle made of another material) to obtain the predictable result of having a functional hollow microneedle.
Regarding claim 5, Erickson as modified by Samuels does not teach the hollow microneedle comprising a pen needle.
However, Escutia teaches a microneedle device wherein the hollow microneedle comprises a pen needle (Escutia, skin penetration member 22 mounted to hub 24, Col. 6 lines 65-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Erickson and Samuels such that the hollow microneedle comprises a pen needle, as taught by Escutia, so that the device may be reusable and reloaded with disposable microneedle attached to hubs (Escutia, Col. 13, lines 11-13, Col. 14 lines 3-7).
Regarding claim 14, Erickson as modified by Samuels does not teach the hollow microneedle comprising a metal, ceramic, glass, silicon, or polymer.
However, it is known in the art that these materials are suitable for microneedles, and Escutia teaches a microneedle device wherein the hollow microneedle (skin penetration member 22) comprises a metal or glass (Escutia, Col. 6, lines 63-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Erickson and Samuels such that the hollow 
Regarding claim 15, Erickson as modified by Samuels does not teach the hollow microneedle comprising a pen needle.
However, Escutia teaches a microneedle device wherein the hollow microneedle comprises a pen needle (Escutia, skin penetration member 22 mounted to hub 24, Col. 6 lines 65-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Erickson and Samuels such that the hollow microneedle comprises a pen needle, as taught by Escutia, so that the device may be reusable and reloaded with disposable microneedle attached to hubs (Escutia, Col. 13, lines 11-13, Col. 14 lines 3-7).
Regarding claim 18, Erickson as modified by Samuels teaches the microneedle device of claim 12, but does not teach the inner diameter of the circular rim being between 1 and 5 mm. 
However, Escutia teaches a microneedle device comprising an outer holder (footprint 20) where the inner diameter of a circular rim is between 1 and 5 mm (Col. 6 lines 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Erickson and Samuels such that the inner diameter of the circular rim is between 1 and 5 mm, as taught by Escutia, in order to optimize applied pressure to assist in the sample acquisition process by enhancing perfusion of a bodily fluid at a sampling site (Col. 5, lines 16-18 and 34-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791